Case 1:19-cv-00105-DNH-CFH Document 10 Filed 06/03/19 Page 1 of 3

Brian E. Frosu
Attorney General

KATHERINE D. BAINBRIDGE
Division Chief

EvIzABETH FL HARRIS
Chief Deputy Attorney General

CHRISTOPHER B. Lorp
Division Deputy Chief

 

Lei n lokam ines STATE OF MARYLAND Warrin’s Dawes Dia
eputy Attorney Genera te peas . oe, ee RITER’S Direct Dia No.
“ : OFFICE OF THE ATTORNEY GENERAL
410-576-6437 EDUCATIONAL AFFAIRS DIVISION 410-576-648]
E-Mail: lreynolds@oag.state.md.us
June 3, 2019

Via Electronic Filing

The Hon. David N. Hurd

United States District Judge

Alexander Pirnie Federal Bldg. & U.S. Courthouse
10 Broad Street

Utica, NY 13501

Re: Miller v. University of Maryland, Baltimore County
(No. 1:19-ev-105-DNH-CFH)

Dear Judge Hurd:

| represent Defendant University of Maryland, Baltimore County (the “University”) in the
above-captioned matter. Pursuant to Fed. R. Civ. P. 6(b), and with the consent of Plaintiff Otto D.
Miller, we write respectfully to request an extension of time for the University to file an answer or
otherwise respond to Plaintiff's Complaint, until such time that Plaintiff has properly effected
service upon the University.

By way of background, Plaintiff commenced this action by filing a Complaint in this Court
on January 25, 2019 (ECF No. 1). Plaintiff attempted to serve a copy of his Complaint on the
University by sending it to the University via regular mail. The University received Plaintiffs
Complaint on May 10, 2019. On May 22, 2019, the undersigned contacted Plaintiff to advise him
that the University believes that his service upon it was ineffective under Maryland law and further
informed Plaintiff of some of the legally effective means by which he could serve the University.
See Attachment A hereto.

As a result, the University respectfully requests an extension of time to file an answer or
otherwise respond to Plaintiffs Complaint until such time that Plaintiff properly effects service of

 

200 Saint Paul Place. 17" Floor, Baltimore, Maryland 21202-2021
(410) 576-6450 # Telephone for Deaf (410) 576-6372 4 Facsimile (410) 576-6437
www.marylandattorneygeneral.gov
Case 1:19-cv-00105-DNH-CFH Document 10 Filed 06/03/19 Page 2 of 3

The Hon. David N. Hurd
Page 2
June 3, 2019

the summons and Complaint upon the University, in accordance with the provisions of Fed. R.
Civ. P. 12. Plaintiff has consented to the University’s request. See Attachment A.

Respectfully submitted,

Kb, Z Kepull

b
Lillian L. Reynolds
Assistant Attorney General J Z)

Enclosure
Case 1:19-cv-00105-DNH-CFH Document 10 Filed 06/03/19 Page 3 of 3

The Hon. David N. Hurd
Page 3
June 3, 2019

CERTIFICATE OF SERVICE
T hereby certify that on this 3rd day of June, 2019, a true and correct copy of this Letter
Motion Requesting an Extension of Time was sent via email and first class mail, postage prepaid,
to:

Otto D. Miller
9 Sherwood Drive
Queensbury, NY 12804

Plaintiff Pro Se

/s/ Lillian L. Reynolds
Lillian L. Reynolds
